August 29, 2011 FILED ON EDGAR AS CORRESPONDENCE Justin Dobbie, United States Securities and Exchange Commission Division of Corporate Finance Washington D.C. 20549 Re: Development Capital Group, Inc. Amendment No. 4 to Registration Statement on Form S-1 Filed August 29 , 2011 File No. 333-174240 Dear Mr. Dobbie As per the oral comment we received today wehave revised the second half of the signature page to reflect that Viktoriya Korobkin is our principal financial officer and our principal accounting officer. We have also filed an updated legal opinion and auditor consent and rolled all dates forward. Should you have further questions please do not hesitate to contact our attorney, Brenda Hamilton at 561-416-8956. Sincerely /s/Andriy Korobkin Andriy Korobkin Chief Executive Officer
